Title: To George Washington from Nathaniel Peabody, 27 November 1782
From: Peabody, Nathaniel
To: Washington, George


                  
                     Sir
                     Atkinson State of New Hampr. Novr 27th 1782.
                  
                  I take the liberty to address your Excelly respecting the unhappy Situation of Lt Colo. Thomas Johnson of Newburg Co-os—who will take Charge of this letter, & do himself the honr to wait on your Excelly in person.
                  Colo. Johnson is desirous of giving to your Excelly every information in his power, relative to the Situation,  Strength, & designs of the Enemy, at the Northward, the embarrassed State of affairs in the country where he lives,  and more particularly the inelligable  Circumstances in which his own person, family, & domestic Concerns, are unhappily involved.
                  I have no doubt he hath been ungenerously deceived, injured, & betrayed, by some persons with whom he found it necessary to intrust Certain Secrets, to him of Great importance, and from whom he had a Just Claim to better Treatment.
                  The latter end of last month I received a letter from Colo. Johnson, Contents of which he will make known to your Excelly—And I should then have done myself the honr of Transmiting the same, with some other information, to your Excelly but on a Conferance I had with the Presedt of this State it was concluded, that intrusting affairs of that Nature by common post riders, would be unsafe for the public, & dangerous for Colo. Johnson, and that it was inexpedient to dispatch an express on purpose, as it was adjudged probable your Excelly had such a variety of other chanels for information, that there was little prospect of giving New & important intelligence.
                  From the best information I have been able to obtain, my own observation, and the personal knowledge I have had, often some years past, of Colo. Johnson am lead, without hesitating, to conclude that he is a faithful, & Sincere friend to, the independence of, these United States that he would contribute every thing in his power to promote the political Salvation of this his Native Country—And that he is a Gentleman on whose declaration your Excelly may place full dependence.  With the most entire Consideration of personal Esteem, I have the honr to be, Your Excellys most obliged obedt and very Huml. Servt
                  
                     Nathl Peabody
                  
               